R-742


           HE        ATTOKNEY           GXNE~L
                     . . 8F~EXAS’               .,



                      September 25, 1947

Ron. Qeo. H. Sheppard
Comptroller of Public Accounts
Auustin, Texae
                      Opinion No. V-307
                            Re:     Applicability  of the reai-
                                    dence homestead exemption
                                    to residence homesteads
                                    rfthin certain Counnlssion-
                                    er’s Precincts  in Ratagorda
                                    county
                :,




Dear   Sir:

            Ye hape requested an op@ioq from this De-
partment a8 to whether or not the Tax Asreseor-Collect-
or of MtagOrda County *should aharga the general reve-
nuq tax OS 35f against reaidenae homestead8 in Mata-
gorda County.     You enclose a letter   from the Tax Aa-
seeaor-Collector   which is accompanied by a certificate
from the County Clerk of Natagorda Countp to the effect
that the Conservation and Realam&tion District      OS Mata-
gorda County, Texae was established     in April, .I924 and
embraces all of CommieeionerPa Precincts     Numbem 1, 2
and 4. The certificate     Surther states that the Sea-
wall Col~lnlssion of the City of Palaeios,   which embraces
all of Coinmisslonerse Precinct Bumber 3, was establlsh-
ed on September 1, 1933.
          ,Seation l-a OS Article  VIII of the Constltu-
tion of the State of’ Texas provides the Sollowing ex-
emptlon for residence homesteads:
               “Three Thousand Dollars ($3,000.00)    of
        the assessed taxable value of all residence
        holpesteade as now defined by law shall be
        exempt from all taxation for all State pur-
        poses; provided that this exemption shall
        not be applicable   to that portion of the
        State ad valorem taxes levfed for State
       .purposes remitted within those countfes or
        other polftfcal   subdivisions  now receiving
        any remission of State taxes, until the ex-
        I>iratfonof                               unles’s
                                                                            .




      Hon. Oreo. PI. Sheppard - Page 2 (v-387)


            before the expiration      of such period the
            board or governing body of any one or more
            of such counties or polltlcal      subdivisions
            shall have certlfled      to the State Comp-
            troller   that the need for such remission
            of taxes has ceased to exist in such county
            or political    subdivision;   then this Section
            shall become applicable      to each county or
            political    subdivision   as and when it,,shall
            become within the provisions      hereof.      (Em-
            phasis added throughout this opinion)
      This amendment was adopted August 26, 1933.
                 Various oplnlons of this Department have held
      that those counties or other uolltical      subdivisions
      which were not receiving   a reksalon     or donation of
      State taxes=     the time of the adoption of Section l-a
      of Article  Vm are not deprived of the homestead ex-
      emption by a later donation of State taxes.        Opinions
      v-i38; o-ii32. The Seawall Commission of the city of
      Palaclos was not even established     until after the adop-
      tion of Section l-a of Article   VIII.     Therefore,    the
      residence homestead owner ln this District       is entitled
      to the benefit   of the exemption as conferred by Section
      l-a of Article   VIII.
                   The Conservation and Reclamation       District
      which consists     of Commiesloner~s Precincts      Numbers 1,
      2 and 4 was established       and lasued bonds pursuant to
      the provisions     of Senate Bill No. 54, Ch. 48, Second
      Called Session of the Thirty-Eighth        Legislature.        Sen-
      ate Bill No. 54 granted a twenty-five        year release
      from the payment of State ad valorem taxes levied for
      State purposes provided the taxes so released were
      collected    by the District    and applied to the payment
      of the interest      due on and the principal    of said bonds.
      In the event the taxes so collected        were sufficient       to
      retire    the bonds before the expiration     of the twenty-
      five year period the taxes were to revert to the State.
      In’l$Q5,the     Legislature   passed H.B. No. 114, Ch. 402,
        cts, Pfrst CaIled Session, Forty-Fourth        Legislature.
      3 3. 114 donated and appropriated        to the District      the
      net amoun~l            State ad vaPorem taxes levied and
      aollected    for State uuruoses within the District          for
      the remainder of the-twenty-five        year porlod for i&&h
        . . 0. 54, referred       to above, had provided a release
      of such taxes.




.--
.   .




        Eon. Qeo. H. Sheppard - Page 3 (v-387)


                    Assuming, without deciding,    that the act of
        the Forty-Fourth Legislature     was a valid enactment,
        its obvious intent was to continue a “remission” made
        prior to the adoption of Section l-a of Article VIII.
        Therefore there was a continuation     in a different     form
        of the same “remission of State taxes” to a political
        subdivlslon   which was receiving   such remission at the
        time of the adoption of Section l-a of Article        VIII.
        By the express ,language of Section l-a the residence
        homesteads within suoh political     subdivisions   were not
        entitled   to the benefit  of the exemption until the pe-
        riod of remission terminated.
                    We are Informed that the bonds issued pur-
        suant to Senate Bill No. 54, Ch. 48, Second Called
        Session of the Thirty-Eighth      Legislature    have not
        been retired.    W&need not consider H.B. Ho. 550,
        Ch. 436, Acts Fiftieth     Legislature,   which purports
        to amend the legislation     previously    described;   for
        since the Legislature     may not impair the obligation
        of contract,   It could not alter or terminate to the
        detriment of the bondholders the original         perfod of
        “remission” as established      by prior law.     Werefore,
        since the original   period cannot have expired,        the
        residence homesteads within the Conservation and
        Reclamation District     of Matagorda County are not
        entitled   to the benefit   of the exemption conferred
        by Section l-a of Article VIII.
                                SUlMARY
                    The resldenct   homesteads within the
             Conservatlon.and     Reclsmatfon District    of
             Matagorda County are not entitled       to the
             benefit   of the exemption conferred by Art.
             VIII, Sec. l-a, Const. of Tex,, since the
             District   was receiving   a remission    of State
             taxes at the tInmArt.      VIII, Sec. L-a was
             adopted, which original     period OS rCmlsslon
             has not been terminated.       The residence
             homesteads within the area embraced by the
             Seawall Commission of the City of Palacios,
             which is now recelvfng     a donation of State
                                                      ’



Hon. Geo. if. Sheppard - Page 4 (v-387)


     taxes but which was established   after the
     adoption of Art. VIII, Sec. l-a, are en-
     titled  to the exemption conferred by Art*
     VIII, Sec. l-a.
                              Yours very truly
                          ATTORNRY GENHRAL OF TRXAS



                          Bym*i%&iLS
                                   .
                                          Assistant
UC/LH/JCP




                          ATTORNEY
                                 GENERAL




                                     /